DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/852,131 on January 31, 2022. Please note: Claims 1, 6, 21 and 29 have been amended and claims 9 and 22 have been cancelled. Claims 1-8, 10-21 and 23-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on January 31, 2022, overcome the objections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 4, 7, 8, 10-21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US 20200097696 A1), hereinafter Yao.

Regarding Claim 1, Yao teaches:
A biometric imaging arrangement (See FIGS. 2 and 3: 20) comprising:
a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from a spectral filter (221) (See FIG. 3) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light not transmitted from the spectral filter (See FIG. 3: 212 receive light that is not transmitted from 221), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), 
wherein the biometric imaging arrangement is configured to acquire an image of an object (FIG. 3: 240) (See paragraph [0110]) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), perform user authentication at least partly based on, in the acquired image, an outcome of a comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels, and conclude whether the object in the image is a spoof biometric object or a live biometric object based on the comparison (See paragraph [0111]).

Regarding Claim 3, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein a single spectral filter is arranged to filter light received by a plurality of pixels (See FIG. 3: 221 corresponds to a single spectral filter that is arranged to filter light 254, 256 received by a plurality of pixels 211), wherein the second portion of pixels are arranged to not receive light filtered by the spectral filter (See FIG. 3: 212 are arranged not to receive light 254, 256 filtered by 221).

Claim 4, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the spectral filter includes an opening, wherein the second portion of pixels are arranged to receive light passing through the opening (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the spectral filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening).

Regarding Claim 7, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the second portion of pixels are arranged to receive light that has not passed through a spectral filter (See paragraph [0086]).

Regarding Claim 8, Yao teaches:
The biometric imaging arrangement according to claim 1, configured to acquire more than one image and to perform user authentication at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (See FIG. 6: according to the processing loop S520 > S530 > S540 > S550 > S560 > S565 > S520, more than one image is acquired at step S520, and user authentication is performed at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (whether the ratio calculated S540 changes over time or not)).

Regarding Claim 10, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the spectral transmission band excludes at least part of an infrared spectral band (See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then it excludes at least part of an infrared spectral band).

Regarding Claim 11, Yao teaches:
(See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then the spectral filter is an infrared cut-off filter).

Regarding Claim 12, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the biometric imaging arrangement is configured to control a color controllable light source (FIG. 3: 250) to emit light in at least one predetermined spectral band during acquisition of the image (See paragraph [0084]; See paragraph [0110]; Therefore, the display screen 250 corresponds to a color controllable light source that is configured to emit light in at least one predetermined spectral band during acquisition of the image).

Regarding Claim 13, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the at least one predetermined spectral band include at least one of blue light, and red light, and green light, and infrared light (See paragraph [0084]: white light includes at least one of blue light, and red light, and green light, and infrared light). 

Regarding Claim 14, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the at least one predetermined spectral band includes at least part of a spectral band rejected by the spectral filter (See paragraph [0084]; See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then the at least one predetermined spectral band (white light) includes at least part of a spectral band rejected by the spectral filter).

Regarding Claim 15, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the color controllable light source is controllable to emit light with predetermined light intensity and/or spectral composition, wherein the user authentication is further based on the predetermined light intensity and/or spectral composition (See paragraph [0084]; See paragraph [110]: Therefore, the display screen 250 is controllable to emit light with predetermined light intensity and/or spectral composition (a white light spectral composition), wherein the user authentication is further based on the predetermined light intensity and/or spectral composition (as shown in detail in FIG. 6)).

Regarding Claim 16, Yao teaches:
The biometric imaging arrangement according to claim 1 configured to be arranged under an at least partially transparent display panel (250) and configured to capture an image of an object (240) located on an opposite side of the at least partially transparent display panel (See FIG. 3: 20 is arranged under an at least partially transparent display panel 250 (as shown in this figure, light passes through 250), and configured to capture an image of an object (240) located on an opposite side of the at least partially transparent display panel 250).

Regarding Claim 17, Yao teaches:
The biometric imaging arrangement according to claim 16 wherein the transparent display panel comprises a color controllable light source (See paragraph [0084]; See paragraph [0110]; Therefore, the display screen 250 comprises a color controllable light source).

Regarding Claim 18, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels is a ratio (See paragraph [0111]).

Regarding Claim 19, Yao teaches:
An electronic device (FIG. 3) comprising:
- an at least partly transparent display panel (FIG. 3: 250; As shown in this figure, light passes through 250, and therefore it is at least partly transparent);
- the biometric imaging arrangement (FIG. 3: 20) according to claim 1, and
- processing circuitry (FIG. 2: 220; See paragraph [0075]) configured to:
(FIG. 3: 240) touching the transparent display panel (See paragraphs [0093] and [0094]: therefore, the light intensity from 211 and 212 correspond to a signal from the biometric imaging arrangement indicative of a fingerprint of a finger touching the transparent display panel),
	- perform a fingerprint authentication procedure based on the detected fingerprint (See FIG. 6, showing the fingerprint authentication procedure).

Regarding Claim 20, Yao teaches:
The electronic device according to claim 19, wherein the electronic device is a mobile device (See paragraph [0060]).

Regarding Claim 21, Yao teaches:
A method (FIG. 6) for authenticating a user of an electronic device (FIG. 3) including a biometric imaging arrangement (See FIGS. 2 and 3: 20)  having a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from a spectral filter (221) (See FIG. 3) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light not transmitted from the spectral filter (See FIG. 3: 212 receive light that is not transmitted from 221), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), the method comprising:
acquiring, using the biometric imaging arrangement, an image of an object (FIG. 3: 240) (See paragraph [0110]) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), 
performing user authentication at least partly based on a comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels (See paragraph [0111]; See FIG. 6: the comparison is performed at step S560, and user authentication is performed at least partly based on this step), and
(See paragraph [0111]).

Regarding Claim 23, Yao teaches:
The method according to claim 21, wherein the comparison is a ratio between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (See paragraph [0111]).

Regarding Claim 24, Yao teaches:
The method according to claim 23, wherein the ratio is compared to a threshold value to conclude whether an object in the image is a spoof biometric object or a live biometric object (See paragraph [0111]: the light intensity range includes a threshold value).

Regarding Claim 25, Yao teaches:
The method according to claim 21, comprising:
illuminating the object with light in at least one predetermined spectral band during acquisition of the image (See paragraph [0084]).

Regarding Claim 26, Yao teaches:
The method according to claim 25, wherein the at least one predetermined spectral band include at least one of blue light, and red light, and green light, and infrared light (See paragraph [0084]: white light includes at least one of blue light, and red light, and green light, and infrared light).

Regarding Claim 27, Yao teaches:
The method according to claim 25, wherein the at least one predetermined spectral band includes at least part of a spectral band rejected by the spectral filter (See paragraph [0084]; See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then the at least one predetermined spectral band (white light) includes at least part of a spectral band rejected by the spectral filter).
Claim 28, Yao teaches:
One or more processors (FIG. 2: 220) configured to perform the steps of claim 21 (See paragraph [0161]).

Regarding Claim 29, Yao teaches:
A computer program product comprising a non-transitory computer readable medium having stored thereon a computer program (See paragraph [0160]) for authenticating a user of an electronic device (FIG. 3) including a biometric imaging arrangement  (See FIGS. 2 and 3: 20)  having a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from a spectral filter (221) (See FIG. 3) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light not transmitted from the spectral filter (See FIG. 3: 212 receive light that is not transmitted from 221), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), wherein the computer program product comprises (See paragraph [0160]: the computer program includes instructions for executing the method of FIG. 6):
code for analyzing a comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels, in an image of an object (FIG. 3: 240) (See paragraph [0110]) acquired by the biometric imaging arrangement (See paragraph [0111]; See FIG. 6: the analyzing of the comparison is performed at step S560) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), and
code for performing user authentication at least partly based on an outcome of the comparison (See paragraph [0111]; See FIG. 6: the comparison is performed at step S560, and user authentication is performed at least partly based on this step).

Regarding Claim 30, Yao teaches:
(See paragraph [0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Lin et al. (US 20200410202 A1; Cited in the PTO-892 mailed 04/24/2021).

Regarding Claim 2, Yao does not explicitly teach:
The biometric imaging arrangement according to claim 1, wherein the spectral filter is located on a support structure which spatially separates the spectral filter from the photodetector pixel array.
However, in the same field of endeavor, fingerprint sensors (Lin, paragraph [0001]), Lin teaches:
	A spectral filter (22) is located on a support structure (16) which spatially separates the spectral filter from a photodetector pixel array (14a-14f) (See FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric imaging arrangement (as taught by Yao) so the spectral filter is located on a support structure which spatially separates the spectral filter from the photodetector pixel array (as taught by Lin). Doing so would add the functions of a collimator (See Lin, paragraph [0033]).

Regarding Claim 5, Yao teaches:
The biometric imaging arrangement according to claim 4, wherein the spectral filter includes an opening (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the spectral filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening), 
wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, in the acquired image, an outcome of a comparison between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels (212) that are arranged to receive light passing through the opening (See paragraph [0111]).
Yao does not explicitly teach (see elements emphasized in italics)
wherein the spectral filter includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening, 
wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, in the acquired image, a relationship between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels that are arranged to receive light passing through the openings.
However, in the same field of endeavor, fingerprint sensors (Lin, paragraph [0001]), Lin teaches:
wherein the spectral filter includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening (See FIG. 12: 26a and 26b correspond to different openings; See paragraph [0048] and [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric imaging arrangement (as taught by Yao) so spectral filter includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening (as taught by Lin), arriving at the relationship between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels that are arranged to receive light passing through the openings. Doing so would have been another appropriate distribution pattern for the portions of pixels that would be able to achieve optimal quality of signal comparison with different distribution patterns of the first detection region 26 and second detection region 28 (See Lin, paragraph [0050], last three lines, where the areas corresponding to 212 in FIG. 2 of Yao correspond to 26 in Lin and the areas corresponding to 211 in FIG. 2 of Yao correspond to 28 in Lin).

Claim 6, Yao in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao in view of Lin teaches:
The biometric imaging arrangement according to claim 5, wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, spatial differences in the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by portions of pixels that are arranged to receive light passing through the openings (See the above discussion of the relationship taught by Yao; See the above discussion of the modification according to FIG. 12 of Lin to arrive at multiple openings; Therefore, as combined with Kobayashi to include comparisons between the intensity of light received by the first portion of pixels and the intensity of light received by portions of pixels that are arranged to receive light passing through the openings, the user authentication is at least partly based on spatial differences in these comparisons because, as shown in FIG. 12 of Lin, the first and second portions of pixels have spatial differences, and therefore, the intensities received by these pixels also have spatial differences that dictate how user authentication is performed).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues that Lin in view of Kobayashi does not disclose the amended limitations of the independent claims (Remarks, pages 9-12). These arguments are moot on the grounds of new rejections. Specifically, Lin and Kobayashi are no longer relied upon in the above rejections of the independent claims, and Yao is now relied upon to reject each of the independent claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692